On Rehearing.
Blanchard, J.
A reconsideration of these cases has led to a conclusion at variance with that announced in the former opinion of the court.
When trial was had in the district court and when a suspensive appeal from the judgment there rendered in favor of the plaintiff was taken in each of the causes to the court of appeals and lodged in the latter tribunal, the Constitution of 1879 was in force.
*853Tiiat Constitution (Art. 128) .provided, that :• — “Said appeals (meaning' from the District Court of the Parish of Orleans to the Court of Appeals) shall be upon questions of law alone in all cases involving less than five hundred dollars, exclusive of interest, and upon the law and facts in other cases”. (Italics ours.)
The amount involved in each of these eases was less than five hundred dollars.
As, in case of appeal, the Court of Appeals would not have jurisdiction to sit in judgment upon'the facts, the evidence adduced on the trial in the District Court was not taken, down in writing. Consequently, when appeal by defendants to the Court of Appeals followed the adverse judgment of the District Court, it went up on the law alone.
Shortly after the causes were lodged in the Court of Appeals, and before their trial there, the Constitution of 189S went into effect, superseding the Constitution of 1819.
' The superseding Constitution changed the Court of Appeals for the parish of Orleans in some respects, among others increased the number of its judges from two to three, and enlarged its jurisdiction. Under the new Constitution its jurisdiction extends to all cases, civil or probate, when the matter in dispute or the funds to be distributed exceeds one hundred dollars, exclusive of interest, and does not exceed two thousand dollars, exclusive of interest. Art. 98.
And' it is provided that all cases on appeal to the Courts of Appeal shall be tried on the original record, pleadings and evidence. Art. 103.
A further provision is to the effect that all causes pending in the Court of Appeals as constituted under the Constitution of 1879 were to be transferred to and held to be causes pending in the Court of Appeals as organized under the Constitution of 1898, and this was to be the case at once upon the going into effect of the latter Constitution. Sec. 7, Art. 325.
By the terms of its own declaration the Constitution of 1898 went into full force .and effect from and after May 12, 1898, except as therein otherwise provided. ’Sec. 8, Art. 325.
It thus appears that by operationof the new Constitution the appellants in the cases at bar became entitled to the judgment of the Court of Appeals on the facts as well as on the law of their cases.
But the testimony had not been reduced to writing in the trial court, nor had any statement of facts been* agreed upon.
*854It was, therefore^ impossible, in the then state of the record, for the Court of Appeals to discharge its constitutional duty of pronouncing judgment upoli the facts of the cases, and appellants were not willing to submit the same upon the law alone.
This being the situation, appellants filed in the Court of Appeals a motion to remand the cases, suggesting- their right, under the Constitution of 1898, to have a trial, hearing and judgment on their appeals both on the law and facts, and praying that the causes be sent back to the District Court with instructions to be there tried anew, to the end that the evidence might be reduced to writing, in order that, in case of a second appeal, the appellate court might perform its constitutional duty of passing judgment on both the facts and the law.
This motion was denied, and the Court of Appeals, proceeding- to adjudge only the law of the case, affirmed the judgments appealed from.
This was error. The- motion to remand should have been granted.
The moment the Constitution of 1898 went into effect, these appeals, then pending in the Court of Appeals, became entitled to consideration, not .from the point of view of the restricted jurisdiction conferred upon the Court of Appeals by the Constitution of 1819, buJ from the point of view of the enlarged jurisdiction conferred upon that court by the Constitution of 1898.
And inasmuch as there could be no judgment pronounced uxjon the facts because of the lack of evidence, or of an agreed statement of facts, in the record, the court should have proceeded to put itself in a position where it could discharge its whole constitutional duty to the litigants.
Obviously, the only way it could do this was to set aside the judgments appealed from and remand the cases with instructions for trial de novo and the taking down of the evidence offered.
Then, if a second appeal followed, it would be in a'position to judgé both the law and the facts.
To hold otherwise is to decree that these appeals were determinable under the jurisdiction vesting in the Court of Appeals under the Constitution of 1879, which Constitution, as the organic law of the State, had been entirely superseded, in all particulars having any bearing upon these cases, by the later Constitution, and was no longer in force.
*855The language of the. Constitution of 1898 is plain and emphatic to the effect that all cases on appeal to the Courts of Appeal shall.be tried on the original record, pleadings and evidence. On appeal when? Obviously, at the time of and subsequent to the date when the new Constitution became operative. In these cases there were the original records and pleadipgs, but no original evidence. It cannot be said the evidence was lacking through laches or neglect of the appellants. No, it was lacking because of the fact that when trial was had in the court of the first instance, no appeal was allowable 'on the facts and, hence, no necessity, to reduce the testimony of witnesses to writing.
But before trial was had in the appellate court the remedy on appeal was enlarged; the appellants becarpe entitled to the judgment of the higher court on the facts as well as the law.
It was competent, for the new Constitution to so ordain.
The judgments which plaintiffs had recovered in the trial courts were not final judgments, no vested rights had yet accrued, no indefeasible title in anything had passed.
A suspensive appeal was pending, when, through the adoption of a new organic law, the State" declared a change of public policy — that appeals in causes under five hundred dollars then pending or thereafter to he pending-' should be determined by the Court of Appeals upon the facts as well as the law, just as was the case with appeals in cases over five hundred dollars.
For the Court of Appeals to try these cases “on the original evidence”, in the language of the Constitution, it must have the evidence before it. and the only way possible to bring this about was to remand.
That the articles of the Constitution of 1898, providing an enlarged remedy on appeal in the cases under consideration, are not vio-lative of any guaranty of the Federal Constitution, we think clear.
The rule that the terms of a statute or. constitution are not to be interpreted as having a retrospective or retroactive operation unless the language used plainly conveys that intention and is susceptible of no other interpretation, finds no application to remedial statutes or to the remedial provisions of organic laws. Remedial laws are an exception to the general rule, and may have retroactive or retrospective force.
The text writers so declare.
Cooley Const. Lim. (4th Ed.) 469 (*376); Ib. 476 (*381); Black on *856Inter. of Laws, 265, et seq.; Sutherland on Stat. Constr. p. 221, Secs. 164, 165, 482; Wade on Retroactive Laws, Sec. 198; Am. and Eng. Ency. of Law, vol. 25, p. 451; Ibid. p. 506 ; 1 Marcade, No. 55; p. 43.
And the doctrine finds confirmation in the jurisprudence of ■ this State.
Scott vs. Duke, 3 La. Ann. 253; Kilgore vs. Planters’ Bank, 3 La. Ann. 693, Commercial Bank vs. Markham, 3 La. Ann. 698; Featherstone vs. Compton, 8 La. Ann. 285; Todd vs. Landry, 3 M. 463; Succession of Ashbridge, 1 La. Ann. 206; State vs. Slave King, 12 La. Ann. 593; Frey vs. Hebenstreit, 1 Rob. 565; Baldwin vs. Bennett, 6 Rob. 309; Cooper vs. Hodge, 17 La. 476; Borgsted vs. Nolan, 17 La. 593; Hoa vs. Lefranc, 18 La. Ann. 397; Walmsley vs. Nicholls, 36 La. Ann. 799; State ex rel. Bonnett vs. Judge, 33 La. Ann. 103; Goodwell vs. Elkins, 51 La. Ann. 522; Dunning vs. West, 51 La. Ann. 618.
In the last case cited, very recently decided, the court used this language:- — “The only question really is whether the law enacted subsequent to the ruling in the court below should be considered as now applying. We think it does apply. The law is entirely remedial' and affects none of the vested rights of any one”. And in denying the application for rehearing it was said: — “But the accepted canon of construction of retroactive laws, or those to which a retrospective effect is given, is that whatever relates to the manner of conducting and trying- a suit is always within the control of the legislature, who can, at any time, make any change or modification they may think conducive to the public good, and a proper administration of justice in our courts.”
The Court of Appeals cites, in support of its ruling denying the motion to remand, the opinion of this court in Rosetta Gravel, Paving and Improvement Company vs. Kennedy, 51 La. Ann. 1535.
The main question there did not arise on a motion to remand in order that the evidence might be taken down in writing so that the Court of Appeals may, on a subsequent appeal, pass on the facts as well as the law of the case, but did arise in relation to certain testi-' mony offered in the trial court and excluded, to which exclusion no sufficient bill of exceptions was taken so as to reserve the point and bring it properly before the appellate court for its ruling.
There are, however, in the opinion handed down in that case, on the application for rehearing, statements of the law in conflict with the rule announced in this opinion, and in the opinion of the court in *857Dunning vs. West, supra, and in so far as this is so, the Rosetta Gravel Co. ease must be considered overruled.
For the reasons assigned, it is ordered that the former decree of this court herein be set aside, and it is now ordered, adjudged and decreed that the judgment of,the Court of Appeals be annulled and vacated, and that this cause be remanded to the court of the first instance for further proceedings according to law, and with instructions to talse clown in writing the testimony offered on the second trial of the case there, to the end that should an appeal be prosecuted to' the Court of Appeals from the judgment rendered that tribunal may be in a position to pass upon both the law and the facts of the case.
It is further ordered, etc., that the costs herein incurred in the Court of Appeals and in this court be borne by plaintiff, those of the District Court to abide the final determination of the cause.
Mr. Justice Watkins handed down a concurring opinion; the Chief Justice dissented and filed his reasons; Mr. Justice MonRoe dissenting, expressed his views orally from the bench.